Per Curiam.

We concur in the findings and recommendations of the board. Respondent is hereby suspended from the practice of law in Ohio for six months, with the suspension to be stayed on the condition that no disciplinary complaints against respondent are certified to the board by a probable cause panel during that time. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Wright, J., dissent.
Pfeifer, J., dissents and would publicly reprimand respondent.